DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kolb et al. (US Patent Application, Pub. No.: US 2017/0311080 A1).
In regards to claim 1, Kolb discloses a sound collecting apparatus (See Fig. 2 and pg. 2, paragraph [0028]) comprising: a base of a substantially spherical body (See pg. 4, paragraph [0050]); and a plurality of microphones provided on the base, a number of the microphones having a predetermined constraint, the plurality of microphones being alternately arranged vertically relative to a horizontal plane including 
In regards to claim 2, Kolb discloses the sound collecting apparatus, wherein the microphones are arranged on a plane including a midpoint of a straight line and being vertical to the straight line, the straight line connecting two microphones adjacent to each other in one space of two spaces divided by the horizontal plane, the microphones being arranged in another space of the two spaces (See pg. 3, paragraph [0046] – [0047]).
In regards to claim 3, Kolb discloses the sound collecting apparatus, wherein all of the plurality of microphones have a same distance from the horizontal plane (See Fig. 2 and Figs. 3A-E and pg. 4, paragraph [0053]).
In regards to claim 4, Kolb discloses the sound collecting apparatus, wherein the base is provided with a groove including an outer peripheral portion of a circle formed as an intersection of the horizontal plane and the substantially spherical body (See Fig. 2 and Figs. 3A-E and pg. 4, paragraph [0053]).
 In regards to claim 5, Kolb discloses the sound collecting apparatus, wherein the base is provided with a shield structure for each of the microphones for increasing difference in transfer characteristics between a sound source and each of the microphones among the microphones (See pg. 4, paragraph [0051]).
In regards to claim 6, Kolb discloses the sound collecting apparatus, wherein the shield structure is a recess formed from a surface to an inside of the base, and the microphone is provided at a bottom of the recess (See pg. 4, paragraph [0050] – [0051]).
In regards to claim 7, Kolb discloses the sound collecting apparatus, wherein a shape of the recess on the surface of the base is a point-symmetrical shape with respect to a point where a normal line from the center to the surface of the base intersects with the surface, and a shape of the recess taken along a plane including the normal line is a line-symmetrical shape, and the shape is approximately represented by a polynomial expression (See Fig. 2 and Figs. 3A-E and pg. 4, paragraph [0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mitsufuji (US Patent Application, Pub. No.: US 2018/0047407 A1) teaches a sound source separation apparatus and method, and program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652